DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 08/23/2021 has been entered.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 4, 6, 10-15, 18-21, 24-27, and 30 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-24 of U.S. Patent No. 10,180,565. Although the claims at issue are not identical, they are not patentably distinct from each other because instant claims 1, 14, and 19 are fully encompassed by reference claims 1, 11, and 17, which require the details of the viewing optic and body. Additionally, instant claims 4-6, 10-13, 15, 18, 20-21, 24-27, and 30 are fully encompassed by reference claims 2-10, 12-16, and 18-24.
Claims 1, 4, 6, 10-15, 18-21, 24-27, and 30 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 of U.S. Patent No. 10,732,399. Although the claims at issue are not identical, they are not patentably distinct from each other because instant claims 1, 14, and 19 are fully encompassed by reference claims 1 and 16, which require the details of the viewing optic and body. Additionally, instant claims 4-6, 10-13, 15, 18, 20-21, 24-27, and 30 are fully encompassed by reference claims 2-15 and 17-18.
s 1, 4, 6, 10-15, 18-21, 24-27, and 30 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,606,061. Although the claims at issue are not identical, they are not patentably distinct from each other because instant claims 1, 14, and 19 are fully encompassed by reference claims 1, 10, and 14, which require the details of the viewing optic and body. Additionally, instant claims 4-6, 10-13, 15, 18, 20-21, 24-27, and 30 are fully encompassed by reference claims 2-9, 11-13, and 15-20.
Claims 1, 4, 6, 10-15, 18-21, 24-27, and 30 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-29 of U.S. Patent No. 10,520,716. Although the claims at issue are not identical, they are not patentably distinct from each other because instant claims 1, 14, and 19 are fully encompassed by reference claims 1, 12, and 19, which require the details of the viewing optic and body. Additionally, instant claims 4-6, 10-13, 15, 18, 20-21, 24-27, and 30 are fully encompassed by reference claims 2-11, 13-18, and 20-29.
Claims 1, 4, 6, 10-15, 18-21, 24-27, and 30 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-16 of U.S. Patent No. 10,866,402. Although the claims at issue are not identical, they are not patentably distinct from each other because instant claims 1, 14, and 19 are fully encompassed by reference claims 1, 6, and 16, which require the details of the viewing optic and body. Additionally, instant claims 4-6, 10-13, 15, 18, 20-21, 24-27, and 30 are fully encompassed by reference claims 2-5 and 7-15.
Claims 1, 4, 6, 10-15, 18-21, 24-27, and 30 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-24 of copending Application No. 16/247,089 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because instant claims 1, 14, and 19 are fully encompassed by reference claims 1, 10, and 17, which require the details of the viewing optic and body. Additionally, .
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claims 1, 4, 6, 10-15, 18-21, 24-27, and 30 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of copending Application No. 16/390,804 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because instant claims 1, 14, and 19 are fully encompassed by reference claims 1, 10, and 17, which require the details of the viewing optic and body. Additionally, instant claims 4-6, 10-13, 15, 18, 20-21, 24-27, and 30 are fully encompassed by reference claims 2-9, 11-16, and 18-20.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 6, 10-15, 19-20, and 30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Scrogin (U.S. Patent No. 7,516,571) in view of Lin et al. (U.S. PG-Pub No. 2005/0219690; hereinafter – “Lin”).
Regarding claim 1, Scrogin teaches a viewing optic comprising:

Scrogin fails to explicitly disclose that the collector lens system is located between the active display and the reflective material.
However, Lin teaches a riflescope comprising an optical system (10) with an objective lens (17), a beam combiner (161), an active display (16), and a reflective material (162), wherein a collector lens system (160) is located between the active display and the reflective material (See e.g. Figs. 7-9; Paragraphs 0025-0026 and 0028).
Lin teaches this collector lens system between the active display and the reflective material such that “productivity thus can be improved since only the beam splitter specification of a single prism, not a composite prism, is required to control” (Paragraph 0028) as it “ensures that both the image of data of the range displayed by the display panel and the reticle size will not be affected by the erector lens, whereby sharp growing or shrinkage of the image of data of the range and the reticle size accompanying the magnification increase or decrease is prevented, and thus the shooter's vision feeling can be significantly improved” (Paragraph 0012).
In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950).
Regarding claim 14, Scrogin teaches a viewing optic comprising:
a body (12) having an objective lens system (30) coupled to a first end of a tube that focuses a target image of an outward scene, an erector lens system (22) that inverts the target image, and an ocular lens system (20) coupled to the second end of the tube, the tube, objective lens system, erector lens system, and ocular lens system being configured to define at least a first focal plane (24) located between the objective lens system (30) and erector lens system (22),; a beam combiner (28) positioned between the objective system and the first focal plane (See e.g. Figs. 1-2 and 4-5; C. 3, L. 50 – C. 4, L. 4; C. 4, L. 61 – C. 5, L. 3; C. 6, L. 15 – C. 7, L. 11); and
an active display (48) configured to generate an image, and a collector lens system (52) located between the active display and the beam combiner, wherein a reflective material (50) is configured to direct the generated image from the active display to the beam combiner, and further wherein the generated image from the active display and the target image of the outward scene are combined into the first focal plane (See e.g. Figs. 1-2 and 4-5; C. 3, L. 50 – C. 4, L. 4; C. 4, L. 61 – C. 5, L. 3; C. 6, L. 15 – C. 7, L. 11).

However, Lin teaches a riflescope comprising an optical system (10) with an objective lens (17), a beam combiner (161), an active display (16), and a reflective material (162), wherein a collector lens system (160) is located between the active display and the reflective material (See e.g. Figs. 7-9; Paragraphs 0025-0026 and 0028).
Lin teaches this collector lens system between the active display and the reflective material such that “productivity thus can be improved since only the beam splitter specification of a single prism, not a composite prism, is required to control” (Paragraph 0028) as it “ensures that both the image of data of the range displayed by the display panel and the reticle size will not be affected by the erector lens, whereby sharp growing or shrinkage of the image of data of the range and the reticle size accompanying the magnification increase or decrease is prevented, and thus the shooter's vision feeling can be significantly improved” (Paragraph 0012).
Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify the viewing optic of Scrogin such that the collector lens system is between the active display and the reflective material as in Lin such that “productivity thus can be improved since only the beam splitter specification of a single prism, not a composite prism, is required to control” as it “ensures that both the image of data of the range displayed by the display panel and the reticle size will not be affected by the erector lens, whereby sharp growing or shrinkage of the image of data of the range and the reticle size accompanying the magnification increase or decrease is prevented, and thus the shooter's vision feeling can be significantly improved,” as taught by Lin (Paragraphs 0012 and 0028), and since it has been held that a mere rearrangement of element without modification of the operation of the device involves only routine skill in the art. In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950).
Regarding claim 19, Scrogin teaches a system comprising:

a laser rangefinder (16) coupled to the body of the viewing optic (See e.g. Figs. 1-2 and 4-5; C. 3, L. 41-49; C. 4, L. 18-27).
Scrogin fails to explicitly disclose that the collector lens system is located between the active display and the reflective material and the laser rangefinder is coupled to a top portion of the body of the viewing optic.
However, Lin teaches a riflescope comprising an optical system (10) with an objective lens (17), a beam combiner (161), an active display (16), and a reflective material (162), wherein a collector lens system (160) is located between the active display and the reflective material (See e.g. Figs. 7-9; Paragraphs 0025-0026 and 0028) and a laser rangefinder (12) coupled to a top portion of the body of the viewing optic (See e.g. Figs. 7-9; Paragraphs 0025-0027).
Lin teaches this collector lens system between the active display and the reflective material and rangefinder coupled to the top of the viewing optic such that “productivity thus can be improved since only the beam splitter specification of a single prism, not a composite prism, is required to control” (Paragraph 0028) as it “ensures that both the image of data of the range displayed by the display panel 
Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify the viewing optic of Scrogin such that the collector lens system is between the active display and the reflective material and the rangefinder is coupled to the top of the viewing optic as in Lin such that “productivity thus can be improved since only the beam splitter specification of a single prism, not a composite prism, is required to control” as it “ensures that both the image of data of the range displayed by the display panel and the reticle size will not be affected by the erector lens, whereby sharp growing or shrinkage of the image of data of the range and the reticle size accompanying the magnification increase or decrease is prevented, and thus the shooter's vision feeling can be significantly improved,” as taught by Lin (Paragraphs 0012 and 0028), and since it has been held that a mere rearrangement of element without modification of the operation of the device involves only routine skill in the art. In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950).
Regarding claims 6, 15, and 20, Scrogin in view of Lin teaches the viewing optic of claims 1 and 14 and the system of claim 19, respectively, as above.
Scrogin further teaches one or more power sources (See e.g. Fig. 1; C. 4, L. 52 – C. 5, L. 3).
Regarding claim 10, Scrogin in view of Lin teaches the viewing optic of claim 1, as above.
Scrogin further teaches that the active display (48) is selected from the group consisting of: a transmissive active matrix LCD display (AMLCD), an organic light-emitting diode (OLED) display, a Light-Emitting Diode (LED) display, a e-ink display, a plasma display, a segment display, an electroluminescent display, a surface-conduction electron-emitter display, and a quantum dot display (See e.g. Fig. 1; C. 4, L. 61 – C. 5, L. 3).
Regarding claim 11, Scrogin in view of Lin teaches the viewing optic of claim 1, as above.

Regarding claim 12, Scrogin in view of Lin teaches the viewing optic of claim 1, as above.
Scrogin further teaches parallax adjustment lenses positioned between the beam combiner and the objective lens assembly (See e.g. Fig. 1; C. 4, L. 61 – C. 5, L. 3).
Additionally, Lin further teaches parallax adjustment lenses (14) positioned between the beam combiner (161) and the objective lens system (11) (See e.g. Figs. 7-9; Paragraph 0025).
Regarding claims 13 and 30, Lin teaches the viewing optic of claims 1 and 14, respectively, as above.
Scrogin further teaches a laser rangefinder (16) coupled to the body of the viewing optic (See e.g. Figs. 1-2 and 4-5; C. 3, L. 41-49; C. 4, L. 18-27).
Scrogin fails to explicitly disclose that the laser rangefinder is coupled to a top portion of the body of the viewing optic.
However, Lin further teaches a laser rangefinder (12) coupled to a top portion of the body of the viewing optic (See e.g. Figs. 7-9; Paragraphs 0025-0027).
Lin teaches this rangefinder coupled to the top of the viewing optic such that “productivity thus can be improved since only the beam splitter specification of a single prism, not a composite prism, is required to control” (Paragraph 0028) as it “ensures that both the image of data of the range displayed by the display panel and the reticle size will not be affected by the erector lens, whereby sharp growing or shrinkage of the image of data of the range and the reticle size accompanying the magnification 
Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify the viewing optic of Scrogin such that the rangefinder is coupled to the top of the viewing optic as in Lin such that “productivity thus can be improved since only the beam splitter specification of a single prism, not a composite prism, is required to control” as it “ensures that both the image of data of the range displayed by the display panel and the reticle size will not be affected by the erector lens, whereby sharp growing or shrinkage of the image of data of the range and the reticle size accompanying the magnification increase or decrease is prevented, and thus the shooter's vision feeling can be significantly improved,” as taught by Lin (Paragraphs 0012 and 0028), and since it has been held that a mere rearrangement of element without modification of the operation of the device involves only routine skill in the art. In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950).
Claim(s) 4 is/are rejected under 35 U.S.C. 103 as being unpatentable Scrogin in view of Lin as applied to claim 1 above, and further in view of Morley (U.S. Patent No. 5,903,996).
Regarding claim 4, Scrogin in view of Lin teaches the viewing optic of claim 4, as above.
Lin further teaches that the optical system includes a 5 lens system having 3 singlet lenses and 1 doublet lens (See e.g. Figs. 7-9; Paragraphs 0025-0027).
Additionally, Scrogin further teaches that the optical system includes a 5 lens system (See e.g. Fig. 1; C. 3, L. 50-C. 4, L. 4; C. 4, L. 61-C. 5, L. 3).
Nevertheless, Lin and Scrogin fail to explicitly disclose that the collector lens system is a 5 lens system having 3 singlet lenses and 1 doublet lens.
However, Morley teaches a viewing device including a display (50) with a lens system (84) collecting light from the display and being a 5 lens system with 3 singlet lenses and 1 doublet lens (Fig. 2b; C. 9, L. 46-64) 

Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify the viewing optic of Scrogin with the 3 singlet lenses and 1 doublet lens of Morley "so that the user 12 can see these two images superimposed on one another if both are present," as taught by Morley (C. 9, L. 46-64).
Claim(s) 6, 15, 20, and 24-26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Scrogin in view of Lin as applied to claims 1, 14, and 19 above, and further in view of Edwards et al. (U.S. PG-Pub No. 2013/0279013; hereinafter – “Edwards”).
Regarding claims 6, 15, and 20, Scrogin in view of Lin teaches the viewing optic of claims 1 and 14 and the system of claim 19, respectively, as above.
Lin further teaches one or more power sources (See e.g. Figs. 7-9; Paragraphs 0025-0028 – Lin teaches various diodes and LED displays which necessarily include a power source).
Scrogin further teaches one or more power sources (See e.g. Fig. 1; C. 4, L. 52 – C. 5, L. 3).
Nevertheless, Edwards teaches a viewer with display overlay including an active display and one or more power sources (Paragraphs 0030, 0033, and 0035).
Edwards teaches these power sources “to generate display symbols, format output for the display” and to “provide display functions, or can receive such functions from another device in communication therewith” (Paragraph 0030) provided “for generating images and directing the images along the viewing optical axis of the viewing optics for simultaneous overlaid viewing of the images in the real-world scene as viewed in the field of view through the viewing optics” (Paragraph 0003).
Therefore, it would have been further obvious to one having ordinary skill in the art at the time the invention was filed to modify the viewing optic and system of Scrogin with the power sources of Edwards “to generate display symbols, format output for the display” and to “provide display functions, 
Regarding claims 24-26, Scrogin in view of Lin teaches the viewing optic of claims 1 and 14 and the system of claim 19, respectively, as above.
Lin further teaches that the beam combiner is located beneath the optical system (See e.g. Figs. 7-9; Paragraphs 0025-0026 and 0028).
Scrogin further teaches that the beam combiner is located beneath the optical system of the viewing optic (See e.g. Figs. 1-2 and 4-5; C. 3, L. 50 – C. 4, L. 4; C. 4, L. 61 – C. 5, L. 3; C. 6, L. 15 – C. 7, L. 11).
Lin and Scrogin fail to explicitly disclose an elevation adjustment knob of the viewing optic.
However, Nevertheless, Edwards teaches a viewer with display overlay including an active display (46), a beam combiner (36), and an elevation adjustment knob (30) wherein the beam combiner is located beneath the adjustment knob of the viewing optic (See e.g. Figs. 1-2; Paragraphs 0028-0029, 0031, and 0034).
Edwards teaches this elevation adjustment knob with a beam combiner provided beneath it “for adjusting the elevational position of the optics” (Paragraph 0034) and “for generating images and directing the images along the viewing optical axis of the viewing optics for simultaneous overlaid viewing of the images in the real-world scene as viewed in the field of view through the viewing optics” (Paragraph 0003).
Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify the viewing optic and system of Scrogin such that the beam combiner is beneath an elevation adjustment knob as in Edwards “for adjusting the elevational position of the In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950).
Claim(s) 18, 21, and 27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Scrogin in view of Lin as applied to claims 1, 14, and 19 above, and further in view of Brumfield (U.S. PG-Pub No. 2013/0033746).
Regarding claims 18, 21, and 27-28, Scrogin in view of Lin teaches the viewing optic of claims 1 and 14 and the system of claim 19, respectively, as above.
Scrogin further teaches that the objective has a diameter of 30-50 mm (C. 3, L. 56-C. 4, L. 4).
Lin and Scrogin fail to explicitly disclose that the beam combiner is located from 5 to 25 mm from the objective assembly.
Nevertheless, Brumfield teaches a viewing optic having an objective (10) and a beam combiner (65) located within 5 mm of the focal plane of the objective (Paragraphs 0007 and 0032).
Brumfield teaches this distance between the objective and the beam combiner "so that the apparent size of the reticle is not changed when the image is magnified" (Paragraphs 0007 and 0032).
Therefore, it would have been obvious to one having ordinary skill in the art to modify the optic and system of Lin or Scrogin to satisfy the claimed limitation as in Brumfield, "so that the apparent size of the reticle is not changed when the image is magnified" as taught by Brumfield (Paragraphs 0007 and 0032), since such a modification would have merely required a change in size, i.e. scaling, of the entire optic of Lin or Scrogin, and it has been held that mere scaling of a prior art device is within the level of ordinary skill in the art, In re Rose, 220 F.2d 459, 105 USPQ 237 (CCPA 1955).
Response to Arguments
Applicant's arguments, see pages 11-13, filed 08/23/2021, regarding the 35 U.S.C. 103 rejection of claims 1, 14, and 19 over Scrogin in view of Lin have been fully considered but they are not persuasive.
Applicant argues that “Scrogin teaches a specific optical configuration that is separate and distinct from the configuration recited in independent claims 1, 14, and 19” and, as such, Applicant argues that Scrogin teaches away. However, Examiner respectfully disagrees.
Specifically, Scrogin teaches an active display (48), a reflective material (50), a collector lens (52), and a beam splitter (28) which is also reflective. Although Scrogin teaches all of these elements, Scrogin fails to explicitly disclose that the collector lens is between the active display and the reflective material.
Applicant argues that the reference teaches away.  However, it has been held that such nonpreferred embodiments failing to assert discovery beyond that known in the art does not constitute a “teaching away” unless such disclosure criticizes, discredits, or otherwise discourages the solution claimed. In re Susi, 440 F.2d 442, 169 USPQ 423 (CCPA 1971), In re Gurley, 27 F.3d 551, 554, 31 USPQ2d 1130, 1132 (Fed. Cir. 1994), In re Fulton, 391 F.3d 1195, 1201, 73 USPQ2d 1141, 1146 (Fed. Cir. 2004), (see MPEP §2124).

Disclosed examples and preferred embodiments do not constitute a teaching away from a broader disclosure or nonpreferred embodiments. In re Susi, 440 F.2d 442, 169 USPQ 423 (CCPA 1971). “A known or obvious composition does not become patentable simply because it has been described as somewhat inferior to some other product for the same use.” In re Gurley, 27 F.3d 551, 554, 31 USPQ2d 1130, 1132 (Fed. Cir. 1994) (The invention was directed to  an epoxy impregnated fiber-reinforced printed circuit material. The applied prior art reference taught a printed circuit material similar to that of the claims but impregnated with polyester-imide resin instead of epoxy. The reference, however, disclosed that epoxy was known for this use, but that epoxy impregnated circuit boards have “relatively acceptable dimensional stability” and “some degree of flexibility,” but are inferior to circuit boards impregnated with polyester-imide resins. The court upheld the rejection concluding that applicant’s argument that the reference teaches away from using epoxy was insufficient to overcome the rejection since “Gurley asserted no discovery beyond what was known in the art.” 27 F.3d at 554, 31 USPQ2d at 1132.). Furthermore, “[t]he prior art’s mere disclosure of more than one alternative does not constitute a teaching away from any of these alternatives because such disclosure does not criticize, In re Fulton, 391 F.3d 1195, 1201, 73 USPQ2d 1141, 1146 (Fed. Cir. 2004). (MPEP §2124).

	In this case, Examiner finds neither discredit of the combination, nor destruction of the reference because Scrogin simply teaches that “An angled mirror 50 redirects the generated and projected display 48, which is then passed through a display lens 52 and into the prism 28” (C. 5, L. 1-3) and does not discredit placing the angled mirror prior to the display lens.
	Additionally, Scrogin teaches the collector lens provided between the active display and a reflective beam splitter. Moreover, given that the reflective material is merely a planar reflective surface in any case, it has no effect on the optical characteristics of such an optical system. As such, rearranging the claimed elements would not modify the operation of the device. Furthermore, Lin teaches providing a collector lens system between the active display and the reflective material and rangefinder coupled to the top of the viewing optic such that “productivity thus can be improved since only the beam splitter specification of a single prism, not a composite prism, is required to control” (Paragraph 0028) as it “ensures that both the image of data of the range displayed by the display panel and the reticle size will not be affected by the erector lens, whereby sharp growing or shrinkage of the image of data of the range and the reticle size accompanying the magnification increase or decrease is prevented, and thus the shooter's vision feeling can be significantly improved” (Paragraph 0012).
	Thus, Examiner maintains that the claimed configuration would have been obvious to one having ordinary skill in the art at the time the invention was filed, as detailed previously and above.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nicholas R Pasko whose telephone number is (571)270-1876.  The examiner can normally be reached on M-F 8 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Kraig can be reached on 571-272-8660.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


Nicholas R. Pasko
Primary Examiner
Art Unit 2896



/Nicholas R. Pasko/Primary Examiner, Art Unit 2896